Exhibit 10.12
 
FORBEARANCE AGREEMENT
 
       FORBEARANCE AGREEMENT (this “Agreement”), dated as of April 11, 2009, by
and between Envision Solar International, Inc., a California corporation
(“Borrower”), Envision Solar Construction, Inc., a California corporation,
Envision Solar Residential, Inc., a California corporation, and Envision Africa,
LLC, a Delaware limited liability company, (collectively, “the Envision
Guarantors” or “Guarantors”), and Gemini Master Fund, Ltd. (“Lender”).
 
W I T N E S S E T H
 
WHEREAS, Lender, Borrower and the Envision Guarantors have entered into
Financing Agreements (as defined below) pursuant to which Lender has made loans
to Borrower, including, without limitation, a Secured Bridge Note, dated,
November 12, 2008, in the principal amount of $591,770.83 (the “Bridge Note”)
and
 
WHEREAS, Borrower anticipates defaulting on the Bridge Note and has requested
that Lender forbear from exercising its rights as a result of such events of
default and Lender is willing to agree to forbear from exercising its rights and
remedies on the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
 
SECTION 1.  
DEFINITIONS.

 
1.1 Additional Definitions.  As used herein, the following terms shall have the
respective meanings given to them below:
 
(a)  “Collateral Agent” shall mean Gemini Strategies, LLC.
 
(b)  “Financing Agreements” shall mean all agreements, documents and instruments
at any time executed and/or delivered in connection with or related to the
Bridge Note, including, without limitation, the Securities Purchase Agreement,
Security Agreement, and Subsidiary Guarantee, as the same now exist and as has
been and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
(c) “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.
 
(d) “Obligations” shall mean the Bridge Note, including Borrower’s obligations
to pay all amounts payable thereunder, including, without limitation, principal,
interest, the Mandatory Default Amount (as defined in the Bridge Note), fees,
costs, expenses and other charges, and any amendments, modifications,
supplements, extensions, renewals, restatements or replacements thereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)  “Security Agreement” shall mean the Security Agreement, dated as of
November 12, 2008, by and between Borrower, the Lender, the Collateral Agent,
and the Guarantors.
 
(f)  “Termination Date” shall have the meaning given to such term in Section 3.2
hereof.
 
SECTION 2.  
ACKNOWLEDGMENT.

 
2.1 Acknowledgment of Obligations.  Borrower and the Envision Guarantors hereby
acknowledge, confirm and agree that as of the close of business on April 12,
2009, Borrower is indebted to Lender in respect of the Bridge Note in the amount
of $591,770.83 (the “Note Amount”).  The Note Amount,is unconditionally owing by
Borrower to Lender, without offset, defense or counterclaim of any kind, nature
or description whatsoever.
 
2.2 Acknowledgment of Security Interests.  Borrower and the Envision Guarantors
hereby acknowledge, confirm and agree that Lender has and shall continue to have
valid, enforceable and perfected Liens upon and security interests in the assets
and properties of Borrower and the Envision Guarantors heretofore granted to
Lender pursuant to, and having first priority as set forth in, the Financing
Agreements executed prior to the date of this Agreement.
 
2.3 Acknowledgment of Patent and Trademark Assignments.  Borrower and the
Envision Guarantors hereby acknowledge, confirm and agree that Lender has and
shall continue to have valid and enforceable assignments of the patents,
trademarks and other intellectual property and other assets assigned by Borrower
and the Envision Guarantors, including without limitation those listed on the
annexes to the Security Agreement
 
2.4 Binding Effect of Documents.  Borrower and the Envision Guarantors hereby
acknowledge, confirm and agree that: (a) each of the Financing Agreements to
which it is a party has been duly executed and delivered to Lender by Borrower
or the Envision Guarantors and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower, or the Envision
Guarantors contained in such documents and this Agreement constitute the legal,
valid and binding obligations of Borrower and the Envision Guarantors,
enforceable against it in accordance with their respective terms (subject to
bankruptcy, insolvency, creditors rights and general equitable principles), and
Borrower, and the Envision Guarantors have no valid defense to the enforcement
of such obligations, and (c) Lender is entitled to the rights, remedies and
benefits provided for in the Financing Agreements.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 3.  
FORBEARANCE AND CHANGE OF MATERIAL TERMS OF THE BRIDGE NOTE.

 
3.1 Forbearance.
 
(a) Subject to the terms and conditions of this Agreement, including but not
limited to Lender’s receipt of a payment of all remaining amounts outstanding,
including interest, fees and expenses and any other amounts owed to the Lender
from or on behalf of the Borrower on or before December 31, 2009, Lender agrees
to forbear from exercising its rights and remedies under the Financing
Agreements, applicable law or otherwise until the earliest to occur of (a)
December 31, 2009, (b) the third day following any Fundamental Transaction (as
defined in the Bridge Note), and (c) Borrower’s breach of any of the terms and
provisions of this Agreement or any Event of Default under and as defined in the
Bridge Note (other than pursuant to Section 6(a)(i) thereof) (the “Termination
Date”).
 
(b) Upon the Termination Date, the agreement of Lender to forbear shall
automatically and without further action or notice terminate and be of no force
and effect, it being understood and agreed that the effect of such termination
will be to permit Lender to exercise such rights and remedies immediately,
including, but not limited to the foreclosure of all collateral as described in
the Financing Agreements; in each case without any further notice, passage of
time or forbearance of any kind.
 
(c) Borrower agrees that all of the Obligations under the Bridge Note shall, if
not sooner paid, be absolutely and unconditionally due and payable in full in
cash or other immediately available funds by Borrower to Lender on the
Termination Date.  No termination of any of the Financing Agreements or any
provisions thereof shall relieve or discharge Borrower, or the Envision
Guarantors, of their duties, covenants and obligations under the Financing
Agreements and this Agreement until all Obligations have been finally paid in
full in cash or other immediately available funds.
 
(d)   If after the date hereof the Company and/or its Subsidiaries in one or
more transactions issues any debt or equity securities or otherwise obtains a
loan for borrowed money in connection with any capital raising transaction
(“Capital Raising Transaction”) in excess of $500,000 in the aggregate for all
such transactions, the Company shall repay a portion of the outstanding
principal amount, and accrued interest thereon, hereunder at least equal to 25%
of the gross proceeds (net of broker’s commissions) received by the Company or
such Subsidiary in such transaction(s).  Each such repayment shall be made with
one (1) Business Day following the date of receipt by the Company of such
proceeds.
 
(e)  Beginning on April 12, 2009, the Note Amount (together with any capitalized
interest thereon pursuant to the terms hereof) owed by Borrower to Lender shall
bear interest at a rate of 15% per year.  Such interest shall be payable monthly
in arrears beginning on the first business day of each calendar month commencing
the first calendar month after which the Borrower raises $100,000 in the
aggregate (net of brokers’ commissions) for all Capital Raising
Transactions.  Any amounts of accrued interest not paid on the first business
day for any calendar month after April 12, 2009 shall be compounded and added to
the principal amount then outstanding under the Bridge Note.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)  As additional consideration for the Lender agreeing to this Agreement, the
Borrower shall issue 10,000 shares of common stock of the Borrower to the
Lender.  Such shares of common stock shall be duly and validly issued, fully
paid and nonassessable, and free and clear of all Liens and shall be delivered
to the Lender within 5 business days after the signing of this Agreement.


3.2 No Other Waivers; Reservation of Rights.
 
(a) Lender has not waived, is not by this Agreement waiving any events of
default which may be continuing on the date hereof or any events of default
which may occur after the date hereof, and except as expressly set forth in
Section 3.1(a) hereof, Lender has not agreed to forbear with respect to any of
its rights or remedies concerning any events of default, which may have occurred
and are continuing as of the date hereof or which may occur after the date
hereof.
 
SECTION 4.  
RELEASE.

 
4.1 Release.
 
(a) In consideration of the agreements of Lender contained herein and the making
of the Bridge Note and other financial accommodations by Lender to Borrower
pursuant to the Financing Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and the Envision Guarantors on behalf of themselves and their
respective successors and assigns, hereby, jointly and severally, absolutely,
unconditionally and irrevocably release, remise and forever discharge Lender and
the Collateral Agent, their successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, managers, members, partners, attorneys, employees, agents and other
representatives (Lender, Collateral Agent and all such other parties being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from any and all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages, claims, counterclaims, defenses, rights of
set-off, demands, obligations and liabilities whatsoever (indivi­dually, a
“Claim” and collectively, “Claims”) of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which Borrower or Envision
Guarantors or any of their respective successors or assigns, as the case may be,
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any nature, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Agreement for
or on account of, or in relation to, or in any way in connection with any of the
Financing Agreements.
 
(b) Each of Borrower and the Envision Guarantors understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
 
(c) Each of Borrower and the Envision Guarantors agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final and unconditional
nature of the release set forth above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2 Covenant Not to Sue.  Borrower and Envision Guarantors, on behalf of
themselves and their respective successors and assigns, hereby jointly and
severally, absolutely, unconditionally and irrevo­cably, covenant and agree with
each Releasee that they will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by Borrower and Guarantors pursuant to Section 4.1
above.  If Borrower or Guarantors violate the foregoing covenant, Borrower or
Guarantors, as applicable, agree to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all  fees and costs
incurred by any Releasee as a result of such violation (including reasonable
attorney’s fees).
 


SECTION 5.  
REPRESENTATIONS AND WARRANTIES.

 
Borrower hereby represents, warrants and covenants with and to Lender as
follows:
 
5.1 Binding Effect of Documents.  This Agreement and the other Financing
Agreements have been duly executed and delivered to Lender by Borrower and the
Envision Guarantors and are in full force and effect.  The agreements and
obligations of Borrower contained in the Financing Agreements constitute legal,
valid and binding obligations of Borrower, enforce­able by Lender against
Borrower in accordance with their respective terms, except to the extent that a
court of competent jurisdiction refuses to enforce such agreements due to
bankruptcy, insolvency, creditors rights, general equitable principles or
otherwise.
 
5.2 No Conflict, Etc.  The execution, delivery and performance of this Agreement
by Borrower and the Envision Guarantors, does not and will not violate any
agreement, instrument or undertaking to which they are a party or by which they
are bound, and do not and will not result in, or require, the creation or
imposition of any Lien on any of their properties or revenues.
 
5.3 Additional Events of Default.  The parties hereto acknowledge, confirm and
agree that the failure of Borrower or the Envision Guarantors to comply with the
covenants, conditions and agreements contained herein or in any other agreement,
document or instrument at any time executed and/or delivered by Borrower with,
to or in favor of Lender shall constitute an event of default under the
Financing Agreements.
 
5.4 Subsidiaries.  The Company has no direct or indirect subsidiaries other than
the Envision Guarantors
 
5.5 IP.  The Company and its Subsidiaries do not have any trademarks or patents
(or filings or applications therefor) except as set forth in the Security
Agreement.
 
SECTION 6.  
CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT.

 
The terms and provisions of Section 3.1 of this Agreement shall only be
effective upon the satisfaction of Lender that it has received, in form and
substance satisfactory to Lender, an original of this Agreement, duly
authorized, executed and delivered by Borrower and the Envision Guarantors and
the shares of common stock provided for in Section 3.1(f).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 7.  
PROVISIONS OF GENERAL APPLICATION.

 
7.1 Effect of this Agreement.  Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
Financing Agreements, the terms of this Agreement shall control.  The Financing
Agreements and this Agreement shall be read and construed as one agreement.
 
7.2 Costs and Expenses.  The Borrower, the Envision Guarantors and the Lender
each abso­lutely and unconditionally agree to pay all of their own
expenses,  including all fees and disbursements of any counsel in connection
with the preparation, negotiation, execution or delivery of this Agreement and
any agreements delivered in connection with the transactions contemplated hereby
or any of its directors, officers, members, managers, partners, employees,
agents or other representatives as a consequence of or in any way in connection
with the preparation, negotiation, execution or delivery of this Agreement and
any agreements prepared, negotiated, executed or delivered in connection with
the transactions contemplated hereby.
 
7.3 Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Agreement.
 
7.4 Merger.  This Agreement and the documents executed in connection herewith
represent the entire expression of the agreement of Borrower, the Envision
Guarantors and Lender regarding the matters set forth herein.  No modification,
rescission, waiver, release or amendment of any provision of this Agreement
shall be made, except by a written agreement signed by Borrower, the Envision
Guarantors and Lender, except for any extension of the Termination Date which
shall only require execution by Lender.
 
7.5 Governing Law.  The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of California without regard to principle of
conflicts of laws, but excluding any rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
California.
 
7.6 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns, as the case may be.
 
7.7 Survival of Representations and Warranties.  All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
 
7.8 Severability.  Any determination that any provision of this Agreement or any
application thereof is invalid, illegal or unenforceable in any respect in any
instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provision of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.9 Reviewed by Attorneys.  Borrower and the Envision Guarantors represent and
warrant that they (a) understand fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) have been
afforded an oppor­tunity to have this Agreement reviewed by, and to discuss this
Agreement and all documents executed in connection herewith with, such attorneys
and other persons as Borrower may wish, and (c) have entered into this Agreement
and executed and delivered all documents in connection herewith of its own free
will and accord and without threat, duress or other coercion of any kind by any
person.  The parties hereto acknowledge and agree that neither this Agreement
nor the other documents executed pursuant hereto shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.
 
7.10 Mutual Waiver of Right of Jury Trial.  BORROWER, ENVISION GUARANTORS, AND
LENDER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO:  (A) THIS AGREEMENT, OR ANY OF
THE AGREEMENTS, INSTRUMENTS OR DOCUMENTS REFERRED TO HEREIN; (B) ANY OTHER
PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN THEM; OR (C) ANY CONDUCT, ACTS
OR OMISSIONS OF LENDER, ENVISION GUARANTORS OR BORROWER OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, MANAGERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS,
ATTORNEYS OR AFFILIATES; IN EACH OF THE FOREGOING CASES, WHETHER IN CONTRACT OR
TORT OR OTHERWISE.
 
7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.  Delivery of an executed counterpart of this
Agreement by telefacsimile or .pdf shall have the same force and effect as
delivery of an original executed counterpart of this Agreement.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

 

    LENDER:           GEMINI MASTER FUND, LTD.         By: GEMINI STRATEGIES,
LLC,  as investment manager         By:  /s/ Steven Winters           Title:
President      

 

 

BORROWER:       ENVISION SOLAR INTERNATIONAL, INC.       By: /s/ Robert Noble  
    Title: CEO      

 
 

ENVISION GUARANTORS:      
ENVISION SOLAR CONSTRUCTION, INC.,
      By: /s/ Robert Noble       Title:  CEO      

 
 

ENVISION SOLAR RESIDENTIAL, INC.       By: /s/ Robert Noble       Title:  CEO  
   

 
 

ENVISION AFRICA, LLC       By: /s/ Robert Noble        Title:  CEO      

 
 


 